            Case 5:18-cr-00011-F Document 143 Filed 11/06/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA
                                                                NOTICE
       vs
                                                       Case Number: CR-18-011-F
JUSTIN LANE FOUST

Defendant is in custody.


Type of Case                                            X    CRIMINAL


TAKE NOTICE
That a proceeding in this case has been scheduled for the place, date and time set forth below:

Place: U.S. Courthouse                                      DATE AND TIME
       Courtroom #401
       200 N.W. 4th Street                                  November 6, 2019, at 1:30 p.m.
       Oklahoma City, OK 73102

All attorneys and other persons entering the U.S. Courthouse will be required to show valid photo
identification to the court security officer.


TYPE OF PROCEEDING:                                      BOND REVOCATION HEARING


TAKE NOTICE: that the proceeding in this case was previously scheduled as indicated below:

Place: U.S. Courthouse                               Date and Time Previously Scheduled
       200 N.W. 4th Street
       Oklahoma City, OK 73102


                                                             JUDGE STEPHEN P. FRIOT

November 6, 2019
Date                                                            s/ Lori Gray
                                                               BY DEPUTY CLERK

AUSA (Perry, Maxfield Green, Snyder)
J. Patrick Quillian
USM
USPO (Fye)
